  Case 14-45641         Doc 51     Filed 02/05/19 Entered 02/05/19 09:18:46              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-45641
         LATEESHA SHANTELL JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/23/2014.

         2) The plan was confirmed on 05/14/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/16/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/18/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,339.00.

         10) Amount of unsecured claims discharged without payment: $83,041.94.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-45641              Doc 51         Filed 02/05/19 Entered 02/05/19 09:18:46                     Desc Main
                                              Document Page 2 of 4



Receipts:

          Total paid by or on behalf of the debtor                    $21,387.20
          Less amount refunded to debtor                                 $687.20

NET RECEIPTS:                                                                                           $20,700.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                         $4,000.00
    Court Costs                                                                       $0.00
    Trustee Expenses & Compensation                                                 $928.67
    Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,928.67

Attorney fees paid and disclosed by debtor:                             $0.00


Scheduled Creditors:
Creditor                                               Claim         Claim            Claim       Principal      Int.
Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
77TH ST DEPOT FEDERAL C U                Unsecured      2,467.00            NA              NA            0.00       0.00
77TH ST DEPOT FEDERAL C U                Secured              NA       2,478.75        2,478.75      2,478.75      48.54
Acceptance Now                           Unsecured      7,068.00            NA              NA            0.00       0.00
AT&T                                     Unsecured         504.00           NA              NA            0.00       0.00
AT&T                                     Unsecured         554.00           NA              NA            0.00       0.00
BANK OF AMERICA                          Unsecured           0.00           NA              NA            0.00       0.00
Capital One                              Unsecured      1,027.00            NA              NA            0.00       0.00
Capital One                              Unsecured      1,870.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured                1,967.00       2,796.40        2,796.40        450.08        0.00
COMCAST                                  Unsecured         572.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON                      Unsecured      1,306.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON                      Unsecured      3,231.00       4,833.41        4,833.41        744.38        0.00
CTA SOUTH FEDERAL C U                    Unsecured      5,000.00            NA              NA            0.00       0.00
CTA SOUTH FEDERAL C U                    Secured              NA       2,850.56        2,850.56           0.00       0.00
CTA SOUTH FEDERAL C U                    Secured              NA         861.29          861.29           0.00       0.00
DIRECTV                                  Unsecured      1,055.00            NA              NA            0.00       0.00
ECMC                                     Unsecured           0.00    14,304.00        14,304.00      2,302.21        0.00
Emergency Room Care Providers            Unsecured         640.00           NA              NA            0.00       0.00
FIRST PREMIER BANK                       Unsecured         213.00           NA              NA            0.00       0.00
FIRST PREMIER BANK                       Unsecured         416.00           NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY Unsecured                4,273.00            NA              NA            0.00       0.00
INFINITY HEALTHCARE PHYSICIANS Unsecured                   509.00           NA              NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL                Unsecured         489.00        619.06          619.06          99.64       0.00
INTERNAL REVENUE SERVICE                 Unsecured      2,340.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE                 Priority             NA       6,502.94        6,502.94      6,502.94        0.00
INTERNAL REVENUE SERVICE                 Secured        2,340.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE                 Unsecured            NA          42.00           42.00           6.47       0.00
KAHUNA PAYMENT SOLUTIONS                 Unsecured      2,804.00            NA              NA            0.00       0.00
Mbb (Original Creditor:Central Dupage Em Unsecured         840.00           NA              NA            0.00       0.00
Mbb (Original Creditor:Central Dupage Em Unsecured          62.00           NA              NA            0.00       0.00
Midland Funding                          Unsecured         437.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-45641        Doc 51     Filed 02/05/19 Entered 02/05/19 09:18:46                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim       Principal       Int.
Name                               Class   Scheduled        Asserted      Allowed        Paid          Paid
Midland Funding                Unsecured         446.00             NA           NA            0.00        0.00
MONTEREY FINANCIAL SVC         Unsecured      1,609.00              NA           NA            0.00        0.00
MONTEREY FINANCIAL SVC         Unsecured      1,609.00              NA           NA            0.00        0.00
NCO FINANCIAL SYSTEMS          Unsecured         731.00             NA           NA            0.00        0.00
NELNET LOANS/ECMC              Unsecured     12,704.00              NA           NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      1,427.00         1,426.94     1,426.94        227.16         0.00
PNC BANK                       Unsecured         400.00             NA           NA            0.00        0.00
SALLIE MAE                     Unsecured           0.00             NA           NA            0.00        0.00
SALLIE MAE                     Unsecured           0.00             NA           NA            0.00        0.00
SBC Illinois                   Unsecured      1,047.00              NA           NA            0.00        0.00
SPRINT NEXTEL                  Unsecured         920.00          920.90       920.90        141.83         0.00
ST FRANCIS HOSPITAL            Unsecured      1,974.00              NA           NA            0.00        0.00
SULLIVAN URGENT AID            Unsecured         290.00             NA           NA            0.00        0.00
T MOBILE                       Unsecured         666.00             NA           NA            0.00        0.00
T MOBILE                       Unsecured      1,136.00              NA           NA            0.00        0.00
TCF NATIONAL BANK              Unsecured           0.00             NA           NA            0.00        0.00
THE SEMRAD LAW FIRM LLC        Unsecured           0.00             NA           NA            0.00        0.00
TITLEMAX OF ILLINOIS           Unsecured         369.00             NA           NA            0.00        0.00
TITLEMAX OF ILLINOIS           Secured        2,431.00         2,717.90     2,717.90      2,717.90       51.43
TRINITY HOSPITAL               Unsecured      2,780.00              NA           NA            0.00        0.00
Wf/Efs                         Unsecured           0.00             NA           NA            0.00        0.00
Wf/Efs                         Unsecured           0.00             NA           NA            0.00        0.00
WOW INTERNET AND CABLE         Unsecured      2,353.00              NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                 $0.00
      Mortgage Arrearage                                      $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                             $2,717.90          $2,717.90                $51.43
      All Other Secured                                   $6,190.60          $2,478.75                $48.54
TOTAL SECURED:                                            $8,908.50          $5,196.65                $99.97

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                 $0.00
       Domestic Support Ongoing                               $0.00              $0.00                 $0.00
       All Other Priority                                 $6,502.94          $6,502.94                 $0.00
TOTAL PRIORITY:                                           $6,502.94          $6,502.94                 $0.00

GENERAL UNSECURED PAYMENTS:                           $24,942.71             $3,971.77                 $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-45641         Doc 51      Filed 02/05/19 Entered 02/05/19 09:18:46                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,928.67
         Disbursements to Creditors                            $15,771.33

TOTAL DISBURSEMENTS :                                                                      $20,700.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
